On Application for Rehearing.
PER CURIAM.
Attached to and in support of application for rehearing counsel for defendant has tendered what he designates as an amendment to the minutes of the district court. This extract from the minutes of the court sets forth the details of the allowances made in favor of defendant by way of set-offs against plaintiff’s demands.
The “amendment” of the minutes cannot under any circumstances be considered as being properly before this court. In the first place it is not an amendment because it is clearly shown to have been adopted on November 10, 1955, which was eight days after the rendition of the opinion of this court on November 2, 1955. Secondly, while an amendment by way of correction or elaboration of the minutes of a trial court may be procured and tendered to the appellate court by proper and timely motion, we know of no procedure by which the minutes of a trial court, dated after the rendition of judgment by an appellate tribunal, can be deemed appropriate to consideration.
The application for rehearing is denied.